Citation Nr: 1011454	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-34 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant seeks benefits as the surviving spouse of an 
individual who had recognized guerrilla and Regular 
Philippine Army service from November 1944 to October 1945, 
and died in April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 decision by the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

The Veteran did not have qualifying service to be eligible 
for VA pension benefits, and therefore the appellant, as his 
surviving spouse, is not eligible for VA death pension 
benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service- 
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The facts in this matter are not in dispute.  
Resolution of the appeal is dependent on application of 
governing law and regulation to the facts shown.  Moreover, 
the Court has held that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the claimant 
if, based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  


B.	Legal Criteria, Factual Background, and Analysis

As noted in the Introduction, above, the Veteran had 
recognized guerrilla service and Regular Philippine Army 
service extending from November 1944 to October 1945.  He had 
no other recognized service, and is not shown by the record 
to have been a former POW.  The record does not show, and the 
appellant does not contend, that the Veteran served in active 
U.S. military, naval or air service other than that service 
falling under 38 U.S.C.A. § 107.

Those categories of service do not qualify the decedent for 
VA pension benefits.  In Cacalda v. Brown, 9 Vet. App. 261, 
264 (1996), it was held that, under 38 U.S.C.A. § 107(a), 
certain service by a decedent before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines is deemed not to be active 
service for the purpose of granting non-service-connected 
benefits, including VA pension benefits, although such a 
decedent may receive other types of VA benefits, e.g., 
service-connected disability compensation benefits, where 
supported by the evidence.  It was noted in Cacalda, supra, 
that this law had been held not to violate the United States 
Constitution, citing Quiban v. Veterans Admin., 928 F.2d 
1154, 1158 (D.C. Cir. 1991).  

Here, as in Cacalda, the Veteran's recognized service falls 
into the service period category which expressly has been 
deemed not to be active military service for the purpose of 
receiving VA non-service-connected pension benefits.  In 
order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual with respect to whom pension is claimed be a 
Veteran who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  Thus, the appellant is not entitled to VA death pension 
benefits, because it must be predicated upon the decedent's 
eligibility.  With his eligibility lacking, so too is hers.

Since the law is dispositive of her claim, the appellant's 
appeal as to this issue must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Basic eligibility for non-service-connected death pension 
benefits is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


